Exhibit 10.3

MARVELL TECHNOLOGY GROUP, LTD.

2007 DIRECTOR STOCK INCENTIVE PLAN

NOTICE OF GRANT OF STOCK OPTION — ANNUAL OPTION AWARD

Unless otherwise defined herein, the terms defined in the Marvell Technology
Group, Ltd. 2007 Director Stock Incentive Plan (the “Plan”) will have the same
defined meanings in this Notice of Grant of Stock Option (the “Notice of Grant”)
and Terms and Conditions of Stock Option Grant, attached hereto as Exhibit A
(together, the “Agreement”).

 

 

Participant:

 

 

Address:

 

 

 

 

 

Participant has been granted an Option to purchase Common Stock of the Company,
subject to the terms and conditions of the Plan and this Agreement, as follows:

 

Grant Number

 

 

 

Date of Grant

 

 

 

Vesting Commencement Date

 

 

 

Number of Shares Granted

 

12,000

 

Exercise Price per Share

 

$

 

Total Exercise Price

 

$

 

Type of Option

 

Nonstatutory Stock Option

 

Term/Expiration Date

 

 

 

 

Vesting Schedule:

 

Subject to accelerated vesting as set forth below or in Section(s) 5(g) and 18
of the Plan, this Option will be exercisable, in whole or in part, in accordance
with the following schedule:

One hundred percent (100%) of the Shares subject to the Option will vest and
become exercisable on the earlier of the next Annual General Meeting or the one
year anniversary of the Date of Grant (or on the last day of such month, if
there is no corresponding date), provided that the Participant continues to
serve as a Service Provider through such date.

 

 

--------------------------------------------------------------------------------


 

Termination Period:

This Option will be exercisable for ninety (90) days after Participant ceases to
be a Service Provider, unless such termination is due to Participant’s death or
Disability, in which case this Option will be exercisable for six (6) months
after Participant ceases to be a Service Provider.  Notwithstanding the
foregoing, in no event may this Option be exercised after the Term/Expiration
Date as provided above and may be subject to earlier termination as provided in
Section 20(c) of the Plan.

By Participant’s signature and the signature of the Company’s representative
below, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Agreement. 
Participant has reviewed the Plan and this Agreement in their entirety, has had
an opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of the Plan and Agreement.  Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Agreement.  Participant further agrees to notify the Company upon any change in
the residence address indicated below.

 

PARTICIPANT

 

MARVELL TECHNOLOGY GROUP LTD.

 

 

 

 

Signature

 

By

 

 

 

 

Print Name

 

Title

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

 

EXHIBIT A

TERMS AND CONDITIONS OF STOCK OPTION GRANT

1.             Grant.  The Company hereby grants to the Participant named in the
Notice of Grant (the “Participant”) an option (the “Option”) to purchase the
number of Shares, as set forth in the Notice of Grant, at the exercise price per
Share set forth in the Notice of Grant (the “Exercise Price”), subject to all of
the terms and conditions in this Agreement and the Plan, which is incorporated
herein by reference.  Subject to Section 20(c) of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan will prevail.

2.             Vesting Schedule.  Except as provided in Section 3, the Option
awarded by this Agreement will vest in accordance with the vesting provisions
set forth in the Notice of Grant.  Shares scheduled to vest on a certain date or
upon the occurrence of a certain condition will not vest in Participant in
accordance with any of the provisions of this Agreement, unless Participant will
have been continuously a Service Provider from the Date of Grant until the date
such vesting occurs.

3.             Administrator Discretion.  The Administrator, in its discretion,
may accelerate the vesting of an Option granted to a Participant who will not
stand for reelection.  If so accelerated, such Option will be considered as
having vested as of the date specified by the Administrator.

4.             Exercise of Option.  This Option may be exercised only within the
term set out in the Notice of Grant, and may be exercised during such term only
in accordance with the Plan and the terms of this Agreement.

This Option is exercisable by delivery of an exercise notice, in the form
attached as Exhibit B (the “Exercise Notice”) or in a manner and pursuant to
such procedures as the Administrator may determine, which will state the
election to exercise the Option, the number of Shares in respect of which the
Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan.  The Exercise Notice will be completed by Participant
and delivered to the Company.  The Exercise Notice will be accompanied by
payment of the aggregate Exercise Price as to all Exercised Shares together with
any applicable tax withholding.  This Option will be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by
such aggregate Exercise Price.

5.             Method of Payment.  Payment of the aggregate Exercise Price will
be by any of the following, or a combination thereof, at the election of
Participant:

(a)           cash;

(b)           check;

(c)           other Shares, provided that such Shares have a Fair Market Value
on the date of surrendar equal to the aggregate exercise or purchase price of
the Shares as to which such Option

 

3

--------------------------------------------------------------------------------


 

shall be exercised and and provided that accepting such Shares, in the sole
discretion of the Administrator, shall not result in any adverse accounting
consequences to the Company;

(d)           consideration received by the Company under a broker-assisted (or
other) cashless exercise program adopted by the Company in connection with the
Plan;

(e)           such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws; or

(f)            any combination of the foregoing methods of payment.

6.             Tax Obligations.

(a)           Withholding of Taxes.  Notwithstanding any contrary provision of
this Agreement, no certificate representing the Shares will be issued to
Participant, unless and until satisfactory arrangements (as determined by the
Administrator) will have been made by Participant with respect to the payment of
income, employment and other taxes which the Company determines must be withheld
with respect to such Shares.  To the extent determined appropriate by the
Company in its discretion, it will have the right (but not the obligation) to
satisfy any tax withholding obligations by reducing the number of Shares
otherwise deliverable to Participant.  If Participant fails to make satisfactory
arrangements for the payment of any required tax withholding obligations
hereunder at the time of the Option exercise, Participant acknowledges and
agrees that the Company may refuse to honor the exercise and refuse to deliver
Shares if such withholding amounts are not delivered at the time of exercise.

(b)           Code Section 409A.  Under Code Section 409A, an option that vests
after December 31, 2004 that was granted with a per Share exercise price that is
determined by the Internal Revenue Service (the “IRS”) to be less than the Fair
Market Value of a Share on the date of grant (a “Discount Option”) may be
considered “deferred compensation.”  A Discount Option may result in (i) income
recognition by Participant prior to the exercise of the option, (ii) an
additional twenty percent (20%) federal income tax, and (iii) potential penalty
and interest charges.  The Discount Option may also result in additional state
income, penalty and interest charges to the Participant.  Participant
acknowledges that the Company cannot and has not guaranteed that the IRS will
agree that the per Share exercise price of this Option equals or exceeds the
Fair Market Value of a Share on the Date of Grant in a later examination. 
Participant agrees that if the IRS determines that the Option was granted with a
per Share exercise price that was less than the Fair Market Value of a Share on
the date of grant, Participant will be solely responsible for Participant’s
costs related to such a determination.

7.             Rights as Shareholder.  Neither Participant nor any person
claiming under or through Participant will have any of the rights or privileges
of a shareholder of the Company in respect of any Shares deliverable hereunder
unless and until certificates representing such Shares will have been issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered to Participant.  After such issuance, recordation and delivery,
Participant will have all the rights of a shareholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

 

4

--------------------------------------------------------------------------------


 

8.             No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND
AGREES THAT THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS
EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR
THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER. 
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
DIRECTOR OR OTHER SERVICE PROVIDER OR NOMINATION TO SERVE AS A DIRECTOR FOR THE
VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY
WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

9.             Address for Notices.  Any notice to be given to the Company under
the terms of this Agreement will be addressed to the Company at Marvell
Technology Group, Ltd., 5488 Marvell Lane, Santa Clara, CA 95044 or at such
other address as the Company may hereafter designate in writing.

10.          Grant is Not Transferable.  This Option may not be transferred in
any manner otherwise than by will or by the laws of descent or distribution and
may be exercised during the lifetime of Participant only by Participant.

11.          Binding Agreement.  Subject to the limitation on the
transferability of this grant contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

12.          Additional Conditions to Issuance of Stock.  If at any time the
Company will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory authority
is necessary or desirable as a condition to the issuance of Shares to
Participant (or his or her estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company. 
The Company will make all reasonable efforts to meet the requirements of any
such state or federal law or securities exchange and to obtain any such consent
or approval of any such governmental authority.  Assuming such compliance, for
income tax purposes the Exercised Shares will be considered transferred to
Participant on the date the Option is exercised with respect to such Exercised
Shares.

13.          Plan Governs.  This Agreement is subject to all terms and
provisions of the Plan.  In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan will govern.  Capitalized terms used and not defined in
this Agreement will have the meaning set forth in the Plan.

 

5

--------------------------------------------------------------------------------


 

14.          Administrator Authority.  The Administrator will have the power to
interpret the Plan and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares subject to the Option have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement.

15.          Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to Options awarded under the Plan or
future Options that may be awarded under the Plan by electronic means or request
Participant’s consent to participate in the Plan by electronic means. 
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

16.          Captions.  Captions provided herein are for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

17.          Agreement Severable.  In the event that any provision in this
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement.

18.          Modifications to the Agreement.  This Agreement constitutes the
entire understanding of the parties on the subjects covered.  Participant
expressly warrants that he or she is not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained
herein.  Modifications to this Agreement or the Plan can be made only in an
express written contract executed by a duly authorized officer of the Company. 
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Code Section 409A or to otherwise avoid imposition of any additional
tax or income recognition under Code Section 409A in connection to this Option.

19.          Amendment, Suspension and Termination of the Plan.  By accepting
this Award, Participant expressly warrants that he or she has received an Option
under the Plan, and has received, read and understood a description of the
Plan.  Participant understands that the Plan is discretionary in nature and may
be amended, suspended and terminated by the Company at any time.

20.          Governing Law.  This Agreement will be governed by the laws of the
State of California, without giving effect to the conflict of law principles
thereof.  For purposes of litigating any dispute that arises under this Option
or this Agreement, the parties hereby submit to and consent to the jurisdiction
of the State of California, and agree that such litigation will be conducted in
the courts of Santa Clara County, California, or the federal courts for the
United States for the Northern District of California, and no other courts,
where this Option is made and/or to be performed.

 

6

--------------------------------------------------------------------------------


 

EXHIBIT B

MARVELL TECHNOLOGY GROUP, LTD.

2007 DIRECTOR STOCK INCENTIVE PLAN

EXERCISE NOTICE

Marvell Technology Group, Ltd.

5488 Marvell Lane

Santa Clara, CA 95044

 

Attention:                        

 

1.             Exercise of Option.  Effective as of today,
                              ,             , the undersigned (“Purchaser”)
hereby elects to purchase                              shares (the “Shares”) of
the Common Stock of Marvell Technology Group, Ltd. (the “Company”) under and
pursuant to the 2007 Director Stock Incentive Incentive Plan (the “Plan”) and
the Stock Option Agreement dated                    (the “Agreement”).  The
purchase price for the Shares will be $                            , as required
by the Agreement.

2.             Delivery of Payment.  Purchaser herewith delivers to the Company
the full purchase price of the Shares and any required tax withholding to be
paid in connection with the exercise of the Option.

3.             Representations of Purchaser.  Purchaser acknowledges that
Purchaser has received, read and understood the Plan and the Agreement and
agrees to abide by and be bound by their terms and conditions.

4.             Rights as Shareholder.  Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a shareholder will exist with respect to the Shares subject
to the Option, notwithstanding the exercise of the Option.  The Shares so
acquired will be issued to Participant as soon as practicable after exercise of
the Option.  No adjustment will be made for a dividend or other right for which
the record date is prior to the date of issuance.

5.             Tax Consultation.  Purchaser understands that Purchaser may
suffer adverse tax consequences as a result of Purchaser’s purchase or
disposition of the Shares.  Purchaser represents that Purchaser has consulted
with any tax consultants Purchaser deems advisable in connection with the
purchase or disposition of the Shares and that Purchaser is not relying on the
Company for any tax advice.

6.             Entire Agreement; Governing Law.  The Plan and Agreement are
incorporated herein by reference.  This Exercise Notice, the Plan and the
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior

 

7

--------------------------------------------------------------------------------


 

undertakings and agreements of the Company and Purchaser with respect to the
subject matter hereof, and may not be modified adversely to the Purchaser’s
interest except by means of a writing signed by the Company and Purchaser.  This
agreement is governed by the internal substantive laws, but not the choice of
law rules, of the State of California.

 

Submitted by:

 

Accepted by:

 

PURCHASER

 

 

MARVELL TECHNOLOGY GROUP LTD.

 

 

 

 

Signature

 

 

By

 

 

 

 

Print Name

 

 

Title

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Received

 

 

 

 

8

--------------------------------------------------------------------------------